Name: 95/54/EC: Commission Decision of 28 February 1995 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  animal product;  agricultural policy;  cooperation policy;  trade
 Date Published: 1995-03-09

 Avis juridique important|31995D005495/54/EC: Commission Decision of 28 February 1995 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries Official Journal L 053 , 09/03/1995 P. 0036 - 0036COMMISSION DECISION of 28 February 1995 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries (95/54/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 (3) thereof, Whereas Article 8 (3) of Council Directive 90/675/EEC allows for a reduction in the frequency of checks of consignments of products imported from third countries; Whereas in Decision 94/360/EC (2), amended by Decision 94/658/EC (3), the Commission adopted measures on the reduction in frequency of physical checks of consignments of products to be imported from third countries; whereas these frequencies should apply from 1 March 1995, following a review of the frequencies on the basis of the results of all checks on imported consignments of products; Whereas further progress is necessary on the harmonization of import conditions on imported products; Whereas further experience of Member States checks on consignments is necessary to carry out the review of the frequencies foreseen in Article 3 (3); whereas it is therefore necessary to defer the date of application of the frequencies to 1 July 1995; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/360/EC shall be amended as follows: - in Article 3 (1), the date of '1 January 1995' is replaced by '1 May 1995', - in Article 3 (3), the date of '1 March 1995' is replaced by '1 July 1995', - in Article 7, the date of '1 March 1995' is replaced by '1 July 1995'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 158, 25. 6. 1994, p. 41. (3) OJ No L 256, 4. 10. 1994, p. 29.